



COURT OF APPEAL FOR ONTARIO

CITATION: Dennis v. Ontario Lottery and Gaming
    Corporation, 2013 ONCA 501

DATE: 20130731

DOCKET: C55923

Weiler, Sharpe and Rouleau JJ.A.

BETWEEN

Peter Aubrey Dennis and Zubin Phiroze Noble

Plaintiffs (Appellants)

and

Ontario Lottery and Gaming Corporation

Defendant (Respondent)

Jerome R. Morse and Hassan Fancy, for the appellants

James Doris and Matthew Milne-Smith, for the respondent

Heard: April 15, 2013

On appeal from the order of the Divisional Court (Justices
    Wailan Low and Katherine E. Swinton, Justice Janet Wilson (dissenting)), dated December
    2, 2011, with reasons reported at 2011 ONSC 7024, 344 D.L.R. (4th) 65,
    dismissing an appeal from the order of Justice Maurice C. Cullity of the
    Superior Court of Justice, dated March 15, 2010, with reasons reported at 2010
    ONSC 1332, 318 D.L.R. (4th) 110.

Sharpe
    J.A:

[1]

Peter Aubrey Dennis was a problem gambler. He signed a self-exclusion
    form provided by the Ontario Lottery and Gaming Corporation (OLG). In the
    self-exclusion form, OLG undertook to use its best efforts to deny signatories
    entry to its facilities, but excluded liability if it failed to do so. Despite
    signing the form, Dennis returned to OLG facilities on a regular basis for over
    three years to gamble and lost significant sums of money. His claim against OLG
    is based on the allegation that OLG failed to exercise its best efforts to
    exclude him from its facilities. The action is framed in breach of contract,
    negligence, occupiers liability and, on behalf of Denniss spouse, Zubin
    Phiroze Noble, for damages under s. 61 of the
Family Law Act
, R.S.O.
    1990, c. F.3 (
FLA
).

[2]

Dennis and Noble seek certification of their claims under the
Class
    Proceedings Act
,
1992
, S.O. 1992, c. 6 (
CPA
). Dennis
    wishes to represent a primary class of approximately 10,428 individuals (Class
    A Members), who are defined in the Amended Amended Statement of Claim as all
    residents of Ontario and the Unites States, or their estates, who signed a
    self-exclusion form between December 1, 1999 and February 10, 2005. Noble seeks
    to represent family members who suffered
FLA
damages (Class B Members).

[3]

The motion judge refused certification essentially on the ground that
    all significant issues of liability turned on proof that individual class
    members were vulnerable, pathological problem gamblers who returned to OLG
    facilities despite signing the self-exclusion form. On appeal to the Divisional
    Court, the majority agreed with the motion judge and dismissed the appeal. The
    dissenting judge was of the view that signing the self-exclusion form was
    sufficient proof of vulnerability and that the issues of OLGs alleged fault in
    relation to problem gamblers who signed self-exclusion forms were common and
    certifiable.

[4]

For the following reasons, I would dismiss the appeal. In my view, the
    motion judge and the majority of the Divisional Court correctly concluded that
    this was not a proper case for certification as a class action.

FACTS

[5]

This proposed class action is brought to recover damages flowing from gambling
    losses incurred as a result of OLGs alleged failure to exercise its best
    efforts, and to take adequate care, to exclude individuals who signed
    self-exclusion forms from its gambling venues.

[6]

The appellants plead that Dennis and each of the Class A Members were
    problem gamblers who suffer from a progressive behavioural disorder that
    causes them to become preoccupied with gambling and to engage in excessive
    gambling. The behaviour, known as problem gambling, is alleged to cause a
    range of harm to them and their family members, including emotional, social,
    financial, legal, employment, education and health-related harms. The pleadings
    allege that OLG had special knowledge of the risks and harms of its gambling
    venues, including the nature of problem gambling. The pleadings further assert
    that Dennis and the Class A Members gave notice to OLG of their vulnerability
    as problem gamblers when they signed the self-exclusion forms.

[7]

The pleadings assert that Dennis signed a self-exclusion form on May 23,
    2004, after gambling well over $350,000 at OLG slot machines. It is alleged
    that after Dennis signed the form, OLG repeatedly failed to deny him entry to
    OLG venues and to detect and remove him once he gained entry. As a result of
    OLGs failure, he claims to have suffered financial losses of approximately
    $200,000, and various other specified losses.

(1)

OLGs Self-Exclusion
    Program

[8]

OLG's gambling facilities have offered a self-exclusion program since
    their inception. Paul Pellizzari, the Director of Policy of OLG, described the
    program as follows:

Self-exclusion is a self-help tool to enable patrons to take
    positive action to address problems they may be experiencing with gambling. The
    objective of the self-exclusion program is to help patrons acknowledge their
    responsibilities over their gambling behaviour, and the potential implications
    of excessive gambling. Self-exclusion is a form of positive action patrons can
    take to address problems they may be experiencing with gambling.

The patron initiates the self-exclusion process. To date, over
    17,000 patrons have chosen to do so, and currently, approximately 12,500 remain
    self-excluded. In most cases a patron will identify himself or herself on the
    gaming floor to casino staff or security indicating that he/she wants to
    self-exclude. In administering its program, and when handling requests for
    self-exclusion enrolment, OLG makes no determination of an individual's state
    or possible condition. The self-exclusion process does not require judgment,
    assumption or assessment that a self-excluded patron is in fact a problem
    gambler or a pathological gambler.

[9]

Under OLGs practices at the relevant time, patrons who wished to
    self-exclude were interviewed by casino staff and required to provide photo
    identification and to sign a self-exclusion form. The self-excluders
    photograph was taken and circulated to security officers at gaming facilities
    around the province. OLGs practice was to use memory-based enforcement.
    Members of the security staff were responsible for recognizing self-excluded
    persons from their photographs and refusing them entry or removing them from gambling
    venues.

(2)

OLGs Self-Exclusion
    Form

[10]

OLG
    has used a number of different self-exclusion forms from 1994 to the present.
    The forms signed by Dennis and approximately 10,000 other Class A Members
    between December 1, 1999 and February 10, 2005 were identical in all material
    respects. OLGs commitment is described in the following manner:

We offer you the opportunity to self-exclude yourself from
    Ontario Lottery Corporation (OLC) and Ontario Casino Corporation (OCC)
    gaming venues. Self-exclusion will direct the OLC and commercial casino
    operators acting for OCC to use their best efforts to deny you entry, as a
    service, to all OLC and OCC gaming venues in the province of Ontario.

[11]

The
    forms also state that if self-excluders are detected, they can be ejected from
    the gaming facility.

[12]

The
    forms specifically state that OLG accept[s] no responsibility, in the event
    that you fail to comply with the ban, which you voluntarily requested and
    contains the following release on the part of the signatory:

I release and forever discharge the OLC, OCC, and the
    commercial operators and any of the operators parent companies, shareholders,
    subsidiaries or affiliates, or successors, as well as any and all of their Directors,
    Officers and employees, from any and all liability, causes of action, claims
    and demands whatsoever in the event that I fail to comply with this voluntary
    ban.

(3)

The Statement of
    Claim

[13]

The
    Amended Amended Statement of Claim asserts that Dennis and each Class A Member
    were problem gamblers who signed the self-exclusion form, thereby giving notice
    to OLG of their vulnerability as problem gamblers, but were nonetheless
    permitted entry to a gambling venue after signing the form where they engaged
    in gambling and suffered injuries and losses as a result.

[14]

The
    pleadings allege that OLG knew or ought to have known that the measures it had
    implemented to deny Self-Excluded Customers entry to its Gambling Venues were
    ineffective or likely to prove ineffective for various specified reasons,
    including the obvious limitations of using memory-based enforcement when
    millions of customers enter OLG facilities annually. The appellants allege that
    OLG failed to implement other reasonable measures, such as requiring gamblers
    to present photo identification to enter.

(i)

Negligence

[15]

The
    claim alleges that it was reasonably foreseeable that Dennis and the Class A
    Members would suffer harm, that they were in a relationship of proximity with
    the OLG, and that OLG owed them a duty of care as a commercial host or
    otherwise to take reasonable steps to exclude them from its gambling venues. It
    is alleged that OLGs breach of its duty of care to Dennis and each of the
    Class A Members caused serious injuries and losses to the appellants and the
    other class members, which are wholly due to OLGs negligence.

(ii)

Occupiers Liability

[16]

In
    the alternative, the appellants plead that the injuries and losses of class
    members were caused by OLGs failure as an occupier of premises to take such
    due care as was reasonable to ensure that the appellant Dennis and Class A Members
    were reasonably safe while on the gambling premises, in breach of the relevant
    provisions of the
Occupiers Liability Act
, R.S.O 1990, c. O.2 (
OLA
).

(iii)

Breach of Contract

[17]

In
    the alternative, the appellants plead that OLG breached both its contractual
    obligations to Dennis and the Class A Members under the self-exclusion forms
    and its duty to exercise good faith in discharging those obligations, amounting
    to fundamental breaches which caused serious and permanent injuries and losses
    to the class members.

(iv)

Relief Requested

[18]

The
    pleadings seek various forms of relief including, in respect of Class A and B
    Members, general and special damages of $2.5 billion and punitive damages of $1
    billion. There is also a claim that Dennis and Class A Members are entitled to
    waive the tort claim and elect to claim payment of OLGs revenues or net
    income or profits from problem gamblers engaging in gambling activities.

(4)

Proposed Common
    Issues

[19]

The
    appellants proposed 15 common issues were aptly summarized by the Divisional
    Court, at para. 22:

1.

Whether the self-exclusion forms are binding contracts;

2.

Whether OLG owes a tort duty to Class A Members to take reasonable care
    to deny them entry;

3.

Whether OLG owes a duty as an occupier of premises to detect and remove Class
    A Members;

4.

Measures taken by OLG to deny entry in the period from December 1, 1999
    to date and the duration of such measures;

5.

Whether OLG breached its contractual obligations and the particulars of
    the breaches;

6.

Whether OLG delegated the conduct/management of its gaming facilities in
    breach of ss. 206 and 207 of the
Criminal Code
;

7.

Whether OLG breached its tort duty;

8.

Whether OLG breached its statutory duty as an occupier;

9.

Whether OLG may avoid liability by reason of the expiration of the
    applicable limitation periods;

10.

Whether
    the damages sustained by Class A Members owing to any breaches of duty by OLG can
    be determined on an aggregate basis, and if so, how they should be distributed;

11.

Whether Class
    A Members may elect to waive the tort and require OLG to account for its
    gross revenues or net profits, and if so, the quantum and how they should be
    distributed;

12.

Whether Class
    B Members sustained damages pursuant to s. 61 of the
FLA
, and if so,
    the quantum and how they should be distributed;

13.

Whether
    the class members are entitled to punitive damages and how they should be
    distributed;

14.

Whether OLG
    should pay pre and post-judgment interest, and if so, how it should be
    distributed; and

15.

Whether OLG
    should pay the costs of administering and distributing any judgment.

STATUTORY PROVISIONS

[20]

The
CPA
governs class proceedings in Ontario. The provisions relevant to this appeal
    are:

5. (1) The court shall certify a class
    proceeding on a motion under section 2, 3 or 4 if,

(a) the pleadings
    or the notice of application discloses a cause of action;

(b) there is an
    identifiable class of two or more persons that would be represented by the
    representative plaintiff or defendant;

(c) the claims or
    defences of the class members raise common issues;

(d) a class
    proceeding would be the preferable procedure for the resolution of the common
    issues; and

(e) there is a representative
    plaintiff or defendant who,

(i) would fairly and
    adequately represent the interests of the class,

(ii) has produced a
    plan for the proceeding that sets out a workable method of advancing the
    proceeding on behalf of the class and of notifying class members of the
    proceeding, and

(iii) does not have,
    on the common issues for the class, an interest in conflict with the interests
    of other class members.



23. (1) For the purposes of determining issues
    relating to the amount or distribution of a monetary award under this Act, the
    court may admit as evidence statistical information that would not otherwise be
    admissible as evidence, including information derived from sampling, if the
    information was compiled in accordance with principles that are generally
    accepted by experts in the field of statistics.

...

24. (1) The court may determine the aggregate or a
    part of a defendants liability to class members and give judgment accordingly
    where,

(a) monetary relief is claimed on behalf of some
    or all class members;

(b) no questions of fact or law other than those
    relating to the assessment of monetary relief remain to be determined in order
    to establish the amount of the defendants monetary liability; and

(c) the aggregate or a part of the defendants
    liability to some or all class members can reasonably be determined without
    proof by individual class members.

J
UDGMENTS

(1)

Superior Court of
    Justice

[21]

The
    motion judge concluded that the proposed class action did disclose a cause of
    action but failed to satisfy all other criteria required for certification. The
    central and fatal problem identified by the motion judge was that, at their
    core, all the claims rested on the proposition that each Class A Member is a
    vulnerable, pathological problem gambler. That is something that can only be
    determined on an individual, case-by-case basis and it follows that the claim
    was not one that could be certified.

(i)

Cause of Action  s. 5(1)(a)

[22]

Applying
    the plain and obvious test, and reading the claim generously, the motion
    judge found that pleadings disclose a cause of action and that s. 5(1)(a)
    was satisfied.

Contract

[23]

The
    motion judge found that it is not plain and obvious that the self-exclusion
    form was not a contract, or that the claim for breach of contract could not
    succeed as framed. The key issue is the exclusion of liability clause. OLG
    offered a service to assist problem gamblers while excluding any of its legal
    responsibility if it failed to do so. It is arguable that if OLG knew its
    program was ineffective and offered it only for public relations purposes, the
    exclusion of liability clause may be ineffective as unconscionable and contrary
    to public policy.

Negligence

[24]

The
    appellants allege that OLG could reasonably foresee that problem gamblers would
    suffer harm if not excluded from gambling premises and that it breached its
    duty of care by persisting in using an ineffective system. The motion judge
    found that it is arguable that OLG was in a relationship of proximity with
    Dennis because OLG established the self-exclusion program and held the program out
    as assisting problem gamblers. He further found that, on the basis of the pleadings,
    it is not plain and obvious that policy considerations ought to negative the
    resulting duty of care.

Occupiers Liability

[25]

The
    appellants argue that OLG breached s. 3(1) of the
OLA
which imposes a
    duty on an occupier to take such care as is reasonable in the circumstances to
    ensure the safety of those entering the occupiers premises. The motion judge
    found that it is not plain and obvious that gambling cannot be a dangerous
    activity for a problem gambler or that such a gambler would willingly assume
    the risks of gambling. While economic loss is not compensable under the
OLA
,
    Dennis pleaded that he suffered psychological harm, and it is not plain and
    obvious that this type of injury is not compensable under the
OLA
.

Waiver of Tort

[26]

The
    appellants request the restitutionary accounting of profits obtained by OLG
    from problem gamblers within the class. The motion judge noted that this area
    of law is uncertain. He found that it is not plain and obvious that Dennis has
    not made out the requirements for such a cause of action.

(ii)

Class Definition  s. 5(1)(b)

[27]

The
    motion judge found that, in respect of the Class A Members, the proposed class
    definition employs objective criteria but fails to meet the requirements of s.
    5(1)(b) because it is over-inclusive as it cannot be assumed that everyone who
    signed the form is a vulnerable pathological gambler.

[28]

The
    motion judge also found that there is an absence of a rational connection
    between the class definition and the proposed common issues. The motion judge
    concluded, at para. 189, that:

1.    the claims advanced on behalf of
    the class members are predicated, and dependent, on their vulnerability;

2.    vulnerability is not a condition of class membership. As
    defined, and, in consequence, causes of action that are addressed by the
    proposed common issues are not confined to compulsive gamblers;

3.    the problem of over-inclusiveness of the class
    definition, and the consequential individualistic nature of the proposed common
    issues, cannot be resolved by the use of statistical evidence to characterize a
    percentage of the class members as pathological problem gamblers; and

4.    in consequence, the requirement of a class in section
    5(1)(b) and of common issues in section 5(1)(c) of the
CPA
are not
    satisfied and certification must be denied.

(iii)

Common Issues  s. 5(1)(c)

[29]

The
    vulnerability of each individual Class A Member is essential to the validity of
    their claims. While it can be presumed that most self-excluded patrons were at
    least apprehensive about their vulnerability, the degree of their addiction, if
    any, and the significance to be attributed to the concept of personal autonomy
    could only be determined on an individual basis.

[30]

The
    motion judge rejected the contention that the problem of the heterogeneity of
    the proposed class could be overcome by statistical evidence indicating that
    approximately 87 per cent of self-excluded individuals would likely be
    pathological gamblers. The motion judge explained, at paras. 211-12, that OLGs
    liability could not be determined on the basis of statistical probability as
    the
CPA
is a procedural statute that does not abrogate the
    requirement that a defendant can be found liable only to those persons who can
    prove their claims.

[31]

In
    the motion judges view, liability could only be established by an inquiry into
    the personal circumstances of each class member at particular times, their
    gambling history, the extent of their addiction or compulsion to gamble, and
    their likely behaviour if OLG had exercised its best efforts or reasonable
    care.

[32]

For
    example, determining whether OLG breached its duty to employ its best efforts
    to exclude self-excluded individuals would depend on whether the individuals
    attempted to gain entry. That is an individual inquiry. Experts agreed that a
    significant number of class members would not have attempted re-entry and, in
    the view of the motion judge, the issue of breach of duty could not be decided
    on the basis of expert evidence of the statistical probability that class
    members would attempt re-entry. The issue of causation would also require an
    individual inquiry into whether there was a causal link between losses incurred
    by class members and the alleged breaches by OLG. Further, the other proposed
    common issues would depend on the issues identified by the motion judge as
    lacking commonality. As a result, the motion judge found that these issues
    would have to be so truncated that their resolution would not significantly
    advance the proceeding.

[33]

Given
    the questions of law and fact that would remain to be determined after the
    trial of the common issues, there would be no possibility of an aggregate
    assessment of damages pursuant to s. 24 of the
CPA
.

[34]

The
    motion judge summarized his discussion of the common issues requirement, at
    paras. 192 and 231:

If Mr Dennis, or any of the other class members, had advanced
    the same claims in individual actions, [OLG] would have been entitled to raise
    issues relating to personal autonomy and degrees of vulnerability in connection
    with elements of liability such as reasonable foresight of harm; proximity;
    unconscionability; a willing assumption of risk for the purposes of section
    4(1) of the OLA; causation of proven losses; contributory negligence; and
    punitive damages. The right of [OLG] to pursue such issues on an individual
    basis is not, in my opinion, excluded by pursuing the claims under the
    procedure of the CPA and defining the class, and the common issues, without
    reference to the vulnerability of the class members. Nor, for the reasons I
    will give, can the issues be resolved by reference to statistical
    probabilities.



For the reasons given, I am of the opinion that the attempt to
    define the common issues in a manner that would avoid an inquiry into the
    status of each class member as a "problem gambler" has not been
    successful. I am satisfied that a proceeding that requires a consideration of
    the nature, degree and consequences of each class members gambling
    propensities is individualistic to an extent that it is not amenable to
    resolution under the procedure of the
CPA
.
    The common issues would have to be so truncated that their resolution would not
    sufficiently advance the claims of the class members. They would, for the most
    part, be limited to the interpretation of the forms and the adequacy of [OLG]s
    efforts to enforce self-exclusion.

(iv)

Preferable Procedure 
    s. 5(1)(d)

[35]

Finally,
    the motion judge found that the preferable procedure requirement was not met.
    None of the three goals of class proceedings  judicial economy, access to
    justice and behaviour modification  would be served. Given the preponderance
    of individual issues relating to the degree of vulnerability of each of the
    class members for the purpose of determining whether actionable breaches of
    duty occurred, a class proceeding would offer no gain in judicial economy. The
    amounts at stake are large enough that individual actions could be viable and
    therefore access to justice is not an issue. OLG is already subject to
    persistent scrutiny and has taken significant steps to improve its
    self-exclusion and responsible gaming programs, rendering behaviour
    modification relatively unnecessary.

(v)

Litigation Plan  s. 5(1)(e)

[36]

Given his conclusions on the foregoing issues, it was apparent
    that the litigation plan was not satisfactory and that the requirements of s.
    5(1)(e) were not met.

(2)

Divisional Court

(i)

Majority

[37]

The
    majority agreed with the motion judge that the test for certification was not
    met. Even if the interpretation of the self-exclusion form is a common issue,
    entry without ejection by each class member is a necessary element of the
    alleged breach of contract. There was evidence that some class members did not
    try to re-enter and some who did so were stopped by security. This issue must
    be proved on an individual basis. Further, the issue of unconscionability
    relating to OLGs attempt to exclude liability is an individual issue dependent
    on the vulnerability of each class member and the degree to which they may have
    been victims of unequal bargaining power. Nor can damages for breach of
    contract be assessed in the aggregate.

[38]

The
    execution of the self-exclusion form is not proof of existence of the illness
    of problem gambling in each person who signed. The presence of illness and the
    consequent vulnerability in each class member is a factual issue that can only
    be decided on an individual basis. The duty of care is alleged as being rooted
    in OLGs knowledge of the vulnerability of individual class members, which also
    goes to foreseeability of loss or harm to each individual class member.

[39]

The
    issue of liability for breach of duty of care is also individual. Answering
    whether OLG owes a tort duty to take reasonable care to deny entry to class
    members depends on the individual circumstances of class members and the
    knowledge of OLG of those circumstances. Even if executing the self-exclusion
    form raises a tort duty, determining that issue does not really advance the
    action because of the individuality of the issue of breach. Moreover, there
    will be significant individual issues involving contributory negligence and causation.

[40]

Similar
    problems arise with respect to the occupiers liability claim which rests on
    the proposition that gambling is a dangerous activity for problem gamblers.

[41]

Quite
    apart from the frailty of the studies underlying the appellants statistical evidence
    that 87 per cent of those who signed self-exclusion forms would be pathological
    gamblers, the
CPA
does not permit the requirement of commonality to be
    avoided by statistical estimates of probability.

[42]

Finally,
    the motion judges conclusion that a class action is not the preferable
    procedure reveals no error and is reasonable on the facts of this case.
    Regarding access to justice, it is common ground that there have been a number
    of individual lawsuits launched against OLG by persons similarly situated to
    the appellants in this action. None have been tried. The settlements have been
    significant, with payments of $167,000 on average. This suggests that claimants
    are not averse to litigating with OLG when significant amounts are in issue.

(ii)

Dissent

[43]

The
    dissenting judge rejected the proposition that vulnerability as a problem
    gambler had to be proved on an individual basis. OLG was well aware of the
    issue of problem gambling and the self-exclusion program was designed to
    address that issue. By signing the self-exclusion form, Dennis and class
    members provided some basis in fact to meet the test of commonality. The
    statistical evidence was admissible and simply bolstered the other available
    evidence establishing some basis in fact for the common issues.

[44]

The
    dissenting judge stated that the focus should be on OLGs conduct when
    considering the common issues and preferable procedure criteria. In her view, the
    common issues include whether OLG committed systemic breaches of duty in tort
    or contract by using the memory-based enforcement system despite its
    ineffectiveness. She concluded that the appellants had shown that there is some
    basis in fact to support the argument that everyone who signed a self-exclusion
    form shares a common interest in ascertaining whether OLG breached its
    obligations under the self-exclusion form.

[45]

She
    found, however, that damages cannot be assessed in the aggregate under s. 24 of
    the
CPA
, using statistical evidence pursuant to s. 23 of the
CPA
,
    and would therefore have refused to certify damages as a common issue.

[46]

In
    her view, a class proceeding is the preferable procedure. The costs of
    individual actions would be crushing and make it impossible for plaintiffs to
    litigate these issues individually. Certifying the class action would promote
    access to justice and the public would benefit from the lawsuits generation of
    reliable information on the consequences of the legalization of gambling.
    Certification would also serve the goal of behaviour modification.

ISSUES

[47]

The
    issues raised by the appellants are as follows:

1.

Did the motion
    judge and the Divisional Court err in finding that the class definition was
    objectively over-inclusive to satisfy s. 5(1)(b)?

2.

Did the motion
    judge and the Divisional Court err in finding that the common issues
    requirement of s. 5(1)(c) was not met?

3.

Did the motion
    judge and the Divisional Court err in finding that the preferred procedure and
    litigation plan requirements of s. 5(1)(d) and (e) were not met?

[48]

By
    way of cross-appeal, the respondent raises the following issue:

4. Did the motion judge and
    the Divisional Court err in finding that the claim discloses a cause of action
    as required by s. 5(1)(a)?

ANALYSIS

(1)

Individualized
    Inquiry or Systemic Wrong?

[49]

Before
    turning to an item-by-item consideration of the specific requirements for
    certification under s. 5 of the
CPA
, I will set out what I consider to
    be the central issue that arises on this appeal: is this a case in which the
    need for individualized inquiry is so pervasive that it overwhelms the
    appellants attempt to treat it as a case of systemic wrong?

[50]

The
    motion judges central finding, upheld by the Divisional Court, is that the
    claims advanced inevitably require an individualistic inquiry into the nature,
    degree and consequences of each class members gambling propensity.

[51]

The
    appellants submit that the issue of certification should focus not on the
    individual circumstances of the class members but rather on the allegations of
    wrongdoing by OLG. The claim is described as one of systemic wrong. It is
    submitted that certification should be granted in order to permit the proposed
    class to litigate the issue of the alleged systemic wrong and that individual
    issues of vulnerability, causation and damages can then be determined on a case-by-case
    basis in subsequent proceedings. The appellants focus on several issues they
    argue are suitable for resolution on a class-wide basis including the
    interpretation of the self-exclusion form, whether the exclusion of liability
    clause is enforceable, whether OLG breached its contractual best efforts
    obligation, and whether OLG owed and breached a duty of care in tort.

[52]

The
    motion judge and the majority of the Divisional Court gave detailed reasons for
    rejecting the appellants argument. I essentially agree with those reasons.

[53]

There
    are certainly cases in which a class action will be an appropriate procedure to
    deal with a systemic wrong, a wrong that is said to have caused widespread
    harm to a large number of individuals. When a systemic wrong causes harm to an
    undifferentiated class of individuals, it can be entirely proper to use a class
    proceeding that focuses on the alleged wrong. The determination of significant elements
    of the claims of individual class members can be decided on a class-wide basis,
    and individual issues relating to issues such as causation and damages can be
    dealt with later on an individual basis, especially when the assessment of
    damages can be accomplished by application of a simple formula.

[54]

The
    case law offers many examples in which a class action has provided an
    appropriate procedural tool to resolve claims when all class members are
    exposed to the same risk on account of the defendants conduct. These include
    claims arising from:

·

overtime policies that impose more restrictive conditions for
    overtime compensation than permitted by statute (
Fulawka v. Bank
    of Nova Scotia,
2012 ONCA 443, 111 O.R. (3d) 346;
Fresco
    v. Canadian Imperial Bank of Commerce
, 2012 ONCA 444, 111 O.R. (3d) 501
);

·

defective products (
Lambert v. Guidant Group
(2009), 72
    C.P.C. (6th) 120 (Ont. S.C.));

·

illegal or unauthorized charges to credit card customers (
Markson
    v. MBNA Canada Bank
, 2007 ONCA 334, 85 O.R. (3d) 321;
Cassano v.
    Toronto-Dominion Bank
, 2007 ONCA 781, 87 O.R. (3d) 401); or

·

the operation of a school designed to create an atmosphere of
    fear, intimidation and brutality (
Cloud v. Canada

(Attorney General)
(2004), 73 O.R. (3d) 401 (C.A.)).

In these cases, liability essentially turns on the
    unilateral actions of the defendant, is not dependent to any significant degree
    on the individual circumstances of class members, and the only remaining issues
    requiring individualized determination are whether and to what degree that
    conduct harmed the class members.

[55]

The
    claim at issue here does not fit that category. The central problem is that the
    alleged fault of OLG does not turn solely on the execution of the contract. It is
    inextricably bound up with the vulnerability of the individual class members. The
    complaint against OLG is that it failed to prevent them from harming
    themselves. The harm suffered by Dennis and other Class A Members resulted from
    their own actions. They were the ones who returned to OLG premises to gamble
    and to lose money. In that regard, they were like the thousands upon thousands
    of individuals who frequent OLG premises to gamble and, more often than not,
    lose money. Unsuccessful OLG gamblers have no recourse against OLG for their
    losses.

[56]

The
    entire premise of the statement of claim and the causes of action pleaded is
    that because they signed the self-exclusion form Dennis and the other Class A Members
    are different from other OLG gamblers: they are vulnerable and OLG was obliged
    to protect them because of their vulnerability. In my view, it is inescapable
    that to assess whether OLG was at fault and liable to them for the
    self-inflicted harm they suffered, the court could not decide the case simply
    on the basis that they had signed the form. Rather, the court would have to
    engage in a detailed inquiry into the particular circumstances of individual
    gamblers including: their gambling history; the nature and severity of their
    addiction and vulnerability to gambling; whether and to what extent they
    experienced moments of clarity; whether they returned to OLG facilities to
    gamble despite signing the self-exclusion form; if they did return, the nature
    and extent of their gambling and whether they returned because of their
    addiction; whether they could have been prevented from gambling or suffering
    losses; whether and to what extent their failure to self-exclude contributed to
    the loss; and whether the exclusion of liability clause is enforceable against
    the particular individual.

[57]

The
    issue of OLGs alleged fault cannot usefully or fairly be considered in the
    abstract and without reference to the circumstances of each individual class
    member. As the motion judge observed, assessment of each Class A Members claim
    will necessarily involve careful, individualized consideration of legal and
    factual issues relating to his or her personal autonomy and responsibility.
    Without answers to those specific and individualized questions, it would be
    impossible to assess whether OLG was at fault or whether OLG bears any legal
    responsibility to protect them from their own actions. Similarly, whether a
    Class B Member sustained damages and the quantum thereof involves an individual
    inquiry and depends on a finding that OLG is liable to the Class A Member from
    whom the claim derives.

[58]

I
    recognize that certification may be appropriate in cases in which individualized
    inquiries will be required after resolution of the common issues, so long as
    resolution of the common issues would significantly advance the action:
Cloud
,
    at para. 76. I am persuaded, however, that the claims advanced in this case and
    the allegations of fault against OLG are so heavily infused with the issues of
    individual vulnerability that resolution of those allegations in terms of a
    generalized systemic wrong would not significantly advance the claims of the
    individual class members.

[59]

Rather
    than providing an effective procedural tool to advance the resolution of the
    claims of the proposed class members, a class proceeding would amount to little
    more than a general commission of inquiry into the prevention of problem
    gambling. It may well be the case that OLG could and should have done more to
    protect problem gamblers from the disastrous consequences of their affliction.
    But even if that is the case, a general determination of shortcomings in OLG
    policies would not address in a meaningful way the narrower specific legal
    issue of OLGs liability to individual problem gamblers for the losses they
    have suffered. The claims advanced inevitably require an individualistic
    inquiry into the nature, degree and consequences of each class members
    gambling propensity.

[60]

Before
    considering OLGs cross-appeal as to the cause of action requirement of s.
    5(1)(a), I will consider the appellants attack on the findings relating to the
    other four criteria for certification.

(2)

Class Definition  s. 5(1)(b)

[61]

I
    agree with the motion judge that the proposed class definition of Class A
    Members is fatally over-inclusive. It includes all individuals who signed
    self-exclusion forms over a period exceeding five years. That class will
    include many individuals who have no claim, even if a potentially actionable
    failure on the part of OLG to enforce the self-exclusion form is made out. It
    is apparent that the problem of the class definition raises very similar issues
    to the question of common issues.

[62]

It
    is conceded that some individuals who signed the form did not return to gamble.
    Plainly, they have no claim. Nor do those who attempted re-entry but were
    excluded. Further, it cannot be the case that an individual who signed the form
    but returned to lose money is thereby automatically entitled to claim those
    losses from OLG. An OLG patron cannot immunize himself or herself from gambling
    losses by singing a self-exclusion form. It follows that to make out a claim, a
    class member would have to establish, on an individual basis, that he or she
    returned to an OLG facility, lost money and suffers from vulnerability produced
    by the affliction of pathological gambling, and that OLG could and should have
    prevented the particular harm from having occurred.

[63]

I
    cannot agree with the appellants contention that, assuming it can be
    established that OLG committed an actionable failure to use its best efforts
    to exclude those who signed the self-exclusion form, everyone who signed the
    form has a tenable claim for breach of contract, negligence, occupiers
    liability and waiver of tort. The gap between a finding that OLG failed to use
    best efforts to exclude and an actionable claim in law is unacceptably wide.
    That gap could only be filled with detailed inquiries into the individual
    circumstances of each and every class member, revealing the fatally
    over-inclusive nature of the proposed class definition.

[64]

This
    case is distinguishable from
Hickey-Button v. Loyalist College of Applied
    Arts & Technology
(2006), 267 D.L.R. (4th) 601 (Ont. C.A.) in which
    the court certified a claim by college students for breach of contract based on
    the colleges failure to provide an option it had promised. In
Hickey-Button
,
    the college had promised every student a program option and allegedly failed to
    provide that option. The class definition was not over-inclusive as the
    contract of every student was breached by the defendants unilateral failure to
    provide the option it had promised. Liability did not hinge upon the individual
    circumstances or conduct of the students. Damages might vary depending upon the
    likelihood that the individual student would have taken the option, but all
    students had a claim for failure to provide the option.

[65]

I
    do not agree that all signatories of the self-exclusion form are in the same
    position as the students in
Hickey-Button.
The failure of the college to provide the option in
Hickey-Button
deprived all students of a promised benefit. The
    students had paid their fees for a program that included that option and, in
    and of itself, the failure to provide that promised option constituted a
    breach. In the case of OLG and self-excluders, once again, we encounter the
    problem that any claim is dependent upon the actions of the members of the
    proposed class. The promised benefit of the promise to use best efforts to
    exclude is, by its very terms, directly tied to the actions of the
    self-excluder. Taking the claim at its highest, OLG promised self-excluders
    that if they attempted re-entry, best efforts would be made to exclude them.
    Any value attached to the promise to use best efforts could only come into play
    if and when the obligation to use best efforts was triggered by the self-excluders
    attempt and success in gaining re-entry.
If the self-excluder did
    not attempt entry or attempted and was excluded, it is difficult to see how
    there could be an actionable breach. Nor could failure to use best efforts,
    without more, ground a claim in negligence or occupiers liability as damages
    are an essential element of a claim in tort.

(3)

Common Issues  s. 5(1)(c)

[66]

Several
    recent decisions of this court identify a list of the key factors used to
    assess whether a proposed common issue is capable for certification. In
Fulawka,
Winkler C.J.O., writing for the
    court, stated, at paras. 80-81:

What then is an appropriate common issue for
    certification purposes? As noted above,
s. 1
of the
CPA

defines common issues as issues that are: (a) common but not
    necessarily identical issues of fact, or (b) common but not necessarily
    identical issues of law that arise from common but not necessarily identical
    facts.
Section 5(1)
(c) includes as a condition for certification that the claims or
    defences of the class members raise common issues.

There are a number of legal principles concerning
    the common issues requirement in
s. 5(1)
(c) that can be discerned from the case law. Strathy J. provided a
    helpful summary of these principles in
Singer v. Schering-Plough
    Canada Inc.
, 2010 ONSC 42, 87 C.P.C. (6th) 276. Aside from
    the requirement just described that there must be a basis in the evidence to
    establish the existence of the common issues, the legal principles concerning
    the common issues requirement as described by Strathy J. in
Singer
, at para. 140, are as follows:

The underlying foundation of a common issue is
    whether its resolution will avoid duplication of fact-finding or legal analysis[.]

An issue can be a common issue even if it makes
    up a very limited aspect of the liability question and even though many
    individual issues remain to be decided after its resolution[.]

There must be a rational relationship between
    the class identified by the plaintiff and the proposed common issues[.]

The proposed common issue must be a
    substantial ingredient of each class members claim and its resolution must be
    necessary to the resolution of that claim[.]

A common issue need not dispose of the
    litigation; it is sufficient if it is an issue of fact or law common to all
    claims and its resolution will advance the litigation for (or against) the
    class[.]

With regard to the common issues, success for
    one member must mean success for all. All members of the class must benefit
    from the successful prosecution of the action, although not necessarily to the
    same extent. That is, the answer to a question raised by a common issue for
    the plaintiff must be capable of extrapolation, in the same manner, to each
    member of the class[.]

A common issue cannot be dependent upon
    individual findings of fact that have to be made with respect to each
    individual claimant[.]

Where questions relating to causation or
    damages are proposed as common issues, the plaintiff must demonstrate (with
    supporting evidence) that there is a workable methodology for determining such
    issues on a class-wide basis[.]

Common issues should not be framed in overly
    broad terms: It would not serve the ends of either fairness or efficiency to
    certify an action on the basis of issues that are common only when stated in
    the most general terms. Inevitably such an action would ultimately break down
    into individual proceedings. That the suit had initially been certified as a
    class action could only make the proceeding less fair and less efficient[.]

[Citations omitted.]

[67]

While
    this list is by no means exhaustive, it provides a useful summary of the
    legal principles used to decide whether there are suitable common issues: at
    para. 82.

[68]

In
    my view, resolution of the issue of OLGs alleged systemic wrong fails on all
    of the listed factors.
There is no rational relationship between
    the class identified by the plaintiff and the proposed common issues and the
    class definition is overly inclusive. Resolving the issue of whether OLG should
    have done more by way of enforcement of the self-exclusion forms does not make
    up even a very limited aspect of the liability question given
the
    inherently and inescapably individual nature of the claims
at
    their core. The significance of any determination as to OLGs allegedly
    wrongful conduct is dwarfed by the need to focus on the individual issues of
    vulnerability and would not amount to a substantial ingredient of each class
    members claim nor would its resolution sufficiently advance the litigation
    for (or against) the class. The answer to the proposed common issue would not
    be capable of extrapolation, in the same manner, to each member of the class
    as the issues of duty, breach and causation are inextricably bound up with the
    individual circumstances of the class members. OLGs alleged wrongdoing is
    entirely dependent upon individual findings of fact that have to be made with
    respect to each individual claimant. There is no workable methodology to
    determine issues of causation or damage on a class-wide basis. Finally, as I
    have already explained, OLGs alleged misconduct is framed in overly broad
    terms and it is inevitable that the action will ultimately break down into
    individual proceedings.

[69]

As in
Kumar v. Mutual Life Assurance Co. of Canada
(2003), 226 D.L.R. (4th) 112 (Ont. C.A.), the vanishing premium case
    involving insurance sold in the expectation that high interest rates would
    cover the cost of premiums, establishing that the defendant was systemically
    negligent would not represent a substantial ingredient in each of the class
    members claims and would not move the litigation forward: at para. 47
    (citation omitted). This court held that each class member would still have to
    show that misrepresentations had been made to him or her, that those
    representations constituted negligent misrepresentations about the premium
    offset feature, and that the prospective policyholder reasonably relied upon
    the representation: at para. 47. The court concluded that [i]nevitably
    such an action would ultimately break down into individual proceedings: at
    para. 47 (citation omitted). I reach the same conclusion here.

[70]

The majority judgment of the Divisional Court, at paras. 51-65,
    conducted a detailed, item-by-item assessment of each of the 15 proposed common
    issues and concluded that none would significantly advance the litigation to
    warrant certification. The majority found that all proposed common issues
    either required individual inquiry or involved issues such as damages that are
    dependent upon a finding of liability. For the reasons given above, I agree
    with that analysis.

(4)

Preferable Procedure  s. 5(1)(d)

[71]

Even
    if the class definition and common issue requirements were satisfied, it is my
    view that a class action is not the preferable procedure. A general finding of
    systemic wrong would not avoid the need for protracted individualized
    proceedings into the vulnerability and circumstances of each class member. A
    more efficient and expeditious way to adjudicate these claims would be to
    proceed directly by way of individual actions as it is inevitable that a class
    proceeding will break down into individual proceedings in any event.

(5)

Litigation Plan  s. 5(1)(e)

[72]

Little
    more need be said regarding this criterion as it is follows from what I have
    already written the given the nature of the claims advanced, the appellants
    litigation plan is inadequate.

(6)

OLGs Cross-Appeal  s. 5(1)(a)

[73]

As
    the motion judge made clear, there are many significant legal hurdles for the appellants
    to overcome in making out a claim, in particular, the exclusion of liability clause
    and the release in the self-exclusion form as well as the difficult issue of
    proximity and duty of care in negligence. However, as the motion judge also
    pointed out, the pleading is to be read generously and a claim will fail at
    this stage only when it is plain and obvious that it cannot succeed. The legal
    issues were fully addressed by the motion judge.  I have summarized his reasons
    above and I am not persuaded that he erred in concluding that the claim
    survived the minimal scrutiny for substantive adequacy mandated by s. 5(1)(a).

[74]

Accordingly,
    I would dismiss the cross-appeal.

DISPOSITION

[75]

For
    these reasons, I would dismiss both the appeal and the cross-appeal. Counsel
    for OLG indicated at the conclusion of oral argument that OLG was not seeking
    costs if successful. In these circumstances, the appropriate order is to
    dismiss both the appeal and the cross-appeal without costs.

Robert J. Sharpe
    J.A.

I agree K.M. Weiler
    J.A.

I agree Paul Rouleau
    J.A.

Released: July 31, 2013


